         Case 21-03007-sgj Doc 10 Filed 03/16/21                  Entered 03/16/21 16:38:19              Page 1 of 9




The following constitutes the ruling of the court and has the force and effect therein described.




Signed March 16, 2021
______________________________________________________________________




                              IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE NORTHERN DISTRICT OF TEXAS
                                          DALLAS DIVISION

                                                                        §
         In re:                                                             Chapter 11
                                                                        §
                                                                        §
         HIGHLAND CAPITAL MANAGEMENT, L.P., 1                               Case No. 19-34054-sgj11
                                                                        §
                                                                        §
                                          Debtor.
                                                                        §
         HIGHLAND CAPITAL MANAGEMENT, L.P.,                             §
                                                                        §
                                          Plaintiff,                    §   Adversary Proceeding No.
                                                                        §
         vs.                                                            §   21-03007-sgj11
                                                                        §
         HCRE PARTNERS, LLC (n/k/a NEXPOINT                             §
         REAL ESTATE PARTNERS, LLC),                                    §
                                                                        §
                                          Defendant.                    §

               ORDER APPROVING STIPULATION REGARDING SCHEDULING ORDER

                  Upon consideration of the Stipulation and Proposed Scheduling Order (the “Stipulation”)2


     1
       The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service address
     for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.
     2
       Capitalized terms not otherwise defined in this Order shall have the meanings ascribed to them in the Stipulation.
 Case 21-03007-sgj Doc 10 Filed 03/16/21             Entered 03/16/21 16:38:19        Page 2 of 9




by and between Highland Capital Management, L.P., as debtor-in-possession (the “Debtor”), and

HCRE Partners, LLC (n/k/a NexPoint Real Estate Partners, LLC) (“HCRE”, and together with the

Debtor, the “Parties”), it is HEREBY ORDERED THAT:

       1.      The Stipulation, a copy of which is attached hereto as Exhibit A, is APPROVED.

       2.      The Stipulation shall become effective immediately upon entry of this Order.

       3.      With respect to the Adversary Proceeding, the Parties shall abide by the following

pretrial schedule (the “Joint Pretrial Schedule”) in lieu of that provided in the Alternative

Scheduling Order:

                                     Joint Pretrial Schedule

       Event                                         Deadline

       1. Service of Written Discovery Requests      May 31, 2021
       2. Service of Written Responses to            July 5, 2021
       Discovery
       3. Completion of Fact Discovery               July 26, 2021
       4. Expert Disclosures                         August 6, 2021
       5. Completion of Expert Discovery             August 23, 2021
       6. Dispositive Motions                        September 6, 2021
       7. Exhibit and Witness Lists                  October 25, 2021
       8. Joint Pretrial Order                       November 1, 2021
       9. Proposed Findings of Fact and              November 1, 2021
       Conclusions of Law
       10. Trial Docket Call                         November 8, 2021 at 1:30 p.m. (CT)


       4.      The Joint Pretrial Schedule set forth in this Order shall only be modified in a writing

signed by the Parties or upon the entry of an order of the Court entered upon notice to the Parties.

       5.      The Court shall retain jurisdiction over all disputes arising out of or otherwise

concerning the interpretation and enforcement of this Order.

                                       ###End of Order###




                                                 2
Case 21-03007-sgj Doc 10 Filed 03/16/21   Entered 03/16/21 16:38:19   Page 3 of 9




                               EXHIBIT A
 Case 21-03007-sgj Doc 10 Filed 03/16/21                Entered 03/16/21 16:38:19   Page 4 of 9



PACHULSKI STANG ZIEHL & JONES LLP
Jeffrey N. Pomerantz (CA Bar No.143717) (admitted pro hac vice)
Ira D. Kharasch (CA Bar No. 109084) (admitted pro hac vice)
John A. Morris (NY Bar No. 2405397) (admitted pro hac vice)
Gregory V. Demo (NY Bar No. 5371992) (admitted pro hac vice)
Hayley R. Winograd (NY Bar No. 5612569) (admitted pro hac vice)
10100 Santa Monica Blvd., 13th Floor
Los Angeles, CA 90067
Telephone: (310) 277-6910
Facsimile: (310) 201-0760

HAYWARD PLLC
Melissa S. Hayward
Texas Bar No. 24044908
MHayward@HaywardFirm.com
Zachery Z. Annable
Texas Bar No. 24053075
ZAnnable@HaywardFirm.com
10501 N. Central Expy, Ste. 106
Dallas, Texas 75231
Tel: (972) 755-7100
Fax: (972) 755-7110

Counsel for Highland Capital Management, L.P.

-and-

WICK PHILLIPS GOULD & MARTIN, LLP
Jason M. Rudd
Texas State Bar No. 24028786
jason.rudd@wickphillips.com
Lauren K. Drawhorn
Texas State Bar No. 24074528
lauren.drawhorn@wickphillips.com
3131 McKinney Avenue, Suite 500
Dallas, Texas 75204
Telephone: (214) 692-6200
Fax: (214) 692-6255

Counsel for HCRE Partners, LLC (n/k/a NexPoint Real Estate Partners, LLC)




DOCS_NY:42505.1 36027/002
    Case 21-03007-sgj Doc 10 Filed 03/16/21                  Entered 03/16/21 16:38:19             Page 5 of 9




                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

                                                                  §
    In re:
                                                                  §   Chapter 11
    HIGHLAND CAPITAL MANAGEMENT, L.P., 1                          §
                                                                  §   Case No. 19-34054-sgj11
                                                                  §
                                     Debtor.
                                                                  §
    HIGHLAND CAPITAL MANAGEMENT, L.P.,                            §
                                                                  §
                                     Plaintiff,                   §   Adversary Proceeding No.
                                                                  §
    vs.                                                           §   21-03007-sgj11
                                                                  §
    HCRE PARTNERS, LLC (n/k/a NEXPOINT                            §
    REAL ESTATE PARTNERS, LLC),                                   §
                                                                  §
                                     Defendant.                   §


                     STIPULATION AND PROPOSED SCHEDULING ORDER

             This stipulation (the “Stipulation”) is made and entered into by and between Highland

Capital Management, L.P., as debtor-in-possession (the “Debtor”), and HCRE Partners, LLC

(n/k/a NexPoint Real Estate Partners, LLC) (“HCRE” or “Defendant”, and together with the

Debtor, the “Parties”), by and through their respective undersigned counsel.

                                                   RECITALS

             WHEREAS, on October 16, 2019 (the “Petition Date”), the Debtor filed a voluntary

petition for relief under chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”)

in the Bankruptcy Court for the District of Delaware, Case No. 19-12239 (CSS) (the “Delaware

Court”);

             WHEREAS, on December 4, 2019, the Delaware Court entered an order transferring venue


1
 The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service address
for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.

                                                         2
    Case 21-03007-sgj Doc 10 Filed 03/16/21                   Entered 03/16/21 16:38:19   Page 6 of 9




of the Debtor’s bankruptcy case (the “Bankruptcy Case”) to this Court;

           WHEREAS, on January 22, 2021, the Debtor commenced the above-captioned adversary

proceeding (the “Adversary Proceeding”) against HCRE by filing its complaint [Docket No. 1]

(the “Complaint”) 2;

           WHEREAS, on January 25, 2021, the Court issued its Order Regarding Adversary

Proceedings Trial Setting and Alternative Scheduling Order [Docket No. 3] (the “Alternative

Scheduling Order”);

           WHEREAS, on March 3, 2021, HCRE filed its answer to the Debtor’s Complaint [Docket

No. 7] (the “Answer”);

           WHEREAS, the Parties have conferred and desire to enter into a mutually agreeable

proposed schedule, as specifically set forth below.

           NOW, THEREFORE, it is hereby stipulated and agreed, and upon approval of this

Stipulation by the Court, it shall be SO ORDERED:

           1.      The Parties agree to the following schedule (the “Proposed Joint Scheduling

Order”) in lieu of that provided in the Alternative Scheduling Order:

                                      Proposed Joint Scheduling Order

           Event                                              Deadline

           1. Service of Written Discovery Requests           May 31, 2021
           2. Service of Written Responses to                 July 5, 2021
           Discovery
           3. Completion of Fact Discovery                    July 26, 2021
           4. Expert Disclosures                              August 6, 2021
           5. Completion of Expert Discovery                  August 23, 2021
           6. Dispositive Motions                             September 6, 2021
           7. Exhibit and Witness Lists                       October 25, 2021
           8. Joint Pretrial Order                            November 1, 2021


2
    Refers to the docket number maintained in the Adversary Proceeding.

                                                          3
 Case 21-03007-sgj Doc 10 Filed 03/16/21            Entered 03/16/21 16:38:19       Page 7 of 9




        9. Proposed Findings of Fact and November 1, 2021
        Conclusions of Law
        10. Trial Docket Call            November 8, 2021 at 1:30 p.m. (CT)


        2.      If approved by the Court, the Proposed Joint Scheduling Order shall only be

modified in a writing signed by the Parties or upon the entry of an order of the Court entered upon

notice to the Parties.

        3.      The Court shall retain jurisdiction over all disputes arising out of or otherwise

concerning the interpretation and enforcement of this Stipulation.

                             [Remainder of Page Intentionally Blank]




                                                4
 Case 21-03007-sgj Doc 10 Filed 03/16/21       Entered 03/16/21 16:38:19   Page 8 of 9




Dated: March 11, 2021.
                                     WICK PHILLIPS GOULD & MARTIN, LLP

                                     /s/ Lauren K. Drawhorn
                                     Jason M. Rudd
                                     Texas State Bar No. 24028786
                                     jason.rudd@wickphillips.com
                                     Lauren K. Drawhorn
                                     Texas State Bar No. 24074528
                                     lauren.drawhorn@wickphillips.com
                                     3131 McKinney Avenue, Suite 500
                                     Dallas, Texas 75204
                                     Telephone: (214) 692-6200
                                     Fax: (214) 692-6255

                                     Counsel for HCRE Partners, LLC (n/k/a NexPoint
                                     Real Estate Partners, LLC)

                                     - and -

                                     PACHULSKI STANG ZIEHL & JONES LLP

                                     Jeffrey N. Pomerantz (CA Bar No. 143717)
                                     Ira D. Kharasch (CA Bar No. 109084)
                                     John A. Morris (NY Bar No. 266326)
                                     Gregory V. Demo (NY Bar No. 5371992)
                                     Hayley R. Winograd (NY Bar No. 5612569) 10100
                                     Santa Monica Blvd., 13th Floor
                                     Los Angeles, CA 90067
                                     Telephone: (310) 277-6910
                                     Facsimile: (310) 201-0760
                                     E-mail: jpomerantz@pszjlaw.com
                                     ikharasch@pszjlaw.com
                                     jmorris@pszjlaw.com
                                     gdemo@pszjlaw.com
                                     hwinograd@pszjlaw.com

                                     - and -




                                           2
DOCS_NY:42505.1 36027/002
 Case 21-03007-sgj Doc 10 Filed 03/16/21       Entered 03/16/21 16:38:19   Page 9 of 9




                                     HAYWARD PLLC

                                     /s/ Zachery Z. Annable
                                     Melissa S. Hayward
                                     Texas Bar No. 24044908
                                     MHayward@HaywardFirm.com
                                     Zachery Z. Annable
                                     Texas Bar No. 24053075
                                     ZAnnable@HaywardFirm.com
                                     10501 N. Central Expy, Ste. 106
                                     Dallas, Texas 75231
                                     Telephone: (972) 755-7100
                                     Facsimile: (972) 755-7110

                                     Counsel for Highland Capital Management, L.P.




                                           3
DOCS_NY:42505.1 36027/002
